


Exhibit 10
QUAD/GRAPHICS, INC.
2010 OMNIBUS INCENTIVE PLAN


1.
Purposes, History and Effective Date.



(a)
Purpose. The Quad/Graphics, Inc. 2010 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants and (ii) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company's
Class A Common Stock, receive monetary payments based on the value of such
common stock, or receive other incentive compensation, on the potentially
favorable terms that this Plan provides.



(b)
Effective Date. This Plan became effective, and Awards were permitted to be
granted under this Plan, on and after the Effective Date. This Plan will
terminate as provided in Section 15.



2.
Definitions. Capitalized terms used in this Plan have the following meanings:



(a)
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act or any successor rule or regulation thereto.



(b)
“Applicable Exchange” means the New York Stock Exchange or such other exchange
or automated trading system on which the Stock is principally traded at the
applicable time.



(c)
“Award” means a grant of Options, Stock Appreciation Rights, Performance Shares,
Performance Units, Shares, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Incentive Awards or any other type of award permitted under this
Plan. Any Award granted under this Plan shall be provided or made in such manner
and at such time as complies with the applicable requirements of Code Section
409A to avoid a plan failure described in Code Section 409A(a)(1), including,
without limitation, deferring payment to a specified employee or until a
specified distribution event, as provided in Code Section 409A(a)(2).



(d)
“Board” means the Board of Directors of the Company.



(e)
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.



(f)
“Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority).



(g)
“Company” means Quad/Graphics, Inc., a Wisconsin corporation, or any successor
thereto.



(h)
“Deferred Stock Unit” means the right to receive cash and/or Shares the value of
which is equal to the Fair Market Value of one Share.



(i)
“Director” means a member of the Board; “Non-Employee Director” means a Director
who is not an employee of the Company or its Subsidiaries; and “Outside
Director” means a Director who qualifies as an outside director within the
meaning of Code Section 162(m).



(j)
“Effective Date” means June 24, 2010.



(k)
“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.



(l)
“Fair Market Value” means a price that is based on the opening, closing, actual,
high or low sale price, or the arithmetic mean of selling prices of, a Share, on
the Applicable Exchange on the applicable date, the preceding trading day, the
next succeeding trading day, or the arithmetic mean of selling prices on all
trading days over a specified averaging period weighted by volume of trading on
each trading day in the period that is within 30 days before or 30 days after
the applicable date, as determined by the Committee in its


A-1



--------------------------------------------------------------------------------




discretion; provided that, if an arithmetic mean of prices is used to set a
grant price or an exercise price for an Option or Stock Appreciation Right, the
commitment to grant the applicable Award based on such arithmetic mean must be
irrevocable before the beginning of the specified averaging period in accordance
with Treasury Regulation 1.409A-1(b)(5)(iv)(A). The method of determining Fair
Market Value with respect to an Award shall be determined by the Committee and
may differ depending on whether Fair Market Value is in reference to the grant,
exercise, vesting, settlement, or payout of an Award; provided that, if the
Committee does not specify a different method, the Fair Market Value of a Share
as of a given date shall be the closing sale price as of the trading day
immediately preceding the date as of which Fair Market Value is to be determined
or, if there shall be no such sale on such date, the next preceding day on which
such a sale shall have occurred. If the Stock is not traded on an established
stock exchange, the Committee shall determine in good faith the Fair Market
Value in whatever manner it considers appropriate, but based on objective
criteria. Notwithstanding the foregoing, in the case of the sale of Shares on
the Applicable Exchange, the actual sale price shall be the Fair Market Value of
such Shares.


(m)
“Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved, and shall include “Annual Incentive Awards” as
described in Section 10 and “Long-Term Incentive Awards” as described in Section
11.



(n)
“Option” means the right to purchase Shares at a stated price for a specified
period of time.



(o)
“Participant” means an individual selected by the Committee to receive an Award.



(p)
“Performance Goals” means any goals the Committee establishes that relate to one
or more of the following with respect to the Company or any one or more
Subsidiaries, Affiliates or other business units: net earnings; net earnings
attributable to common shareholders; operating income; income from continuing
operations; net sales; cost of sales; gross income; earnings (including before
taxes, and/or interest and/or depreciation and amortization); net earnings per
share (including diluted earnings per share); price per share; cash flow; net
cash provided by operating activities; net cash provided by operating activities
less net cash used in investing activities; net operating profit; pre-tax
profit; ratio of debt to debt plus equity; return on shareholder equity; total
shareholder return; return on capital; return on assets; return on equity;
return on investment; return on revenues; operating working capital; working
capital as a percentage of net sales; cost of capital; average accounts
receivable; economic value added; performance value added; customer
satisfaction; customer loyalty and/or retention; employee safety; employee
engagement; market share; system reliability; cost structure reduction;
regulatory outcomes; diversity; cost savings; operating goals; operating margin;
profit margin; sales performance; internal sales growth; and synergy savings. As
to each Performance Goal, the relevant measurement of performance shall be
computed in accordance with generally accepted accounting principles, but,
unless otherwise determined by the Committee and to the extent consistent with
Code Section 162(m), will exclude the effects of the following, if the amount is
over $500,000 in the aggregate: (i) charges for reorganizing and restructuring,
(ii) discontinued operations, (iii) asset write-downs, (iv) gains or losses on
the disposition of a business, (v) mergers, acquisitions or dispositions, and
(vi) extraordinary, unusual and/or non-recurring items of gain or loss, that in
all of the foregoing the Company identifies in its audited financial statements,
including footnotes, or the Management's Discussion and Analysis section of the
Company's annual report. Also, the Committee may, to the extent consistent with
Code Section 162(m), appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in other laws or regulations affecting reported results; and
(iii) changes in tax or accounting principles, regulations or laws. In addition,
in the case of Awards that the Committee determines at the date of grant will
not be considered “performance-based compensation” under Code Section 162(m),
the Committee may establish other Performance Goals not listed in this Plan.
Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers or a
percentage) in the particular criterion or achievement in relation to a peer
group or other index. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).



(q)
“Performance Shares” means the right to receive Shares to the extent Performance
Goals are achieved.


A-2



--------------------------------------------------------------------------------






(r)
“Performance Units” means the right to receive cash and/or Shares valued in
relation to a unit that has a designated dollar value or the value of which is
equal to the Fair Market Value of one or more Shares, to the extent Performance
Goals are achieved.



(s)
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.



(t)
“Plan” means this Quad/Graphics, Inc. 2010 Omnibus Incentive Plan, as may be
amended from time to time.



(u)
“Restricted Stock” means Shares that are subject to a risk of forfeiture and/or
restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals and/or upon the completion of a period of
service.



(v)
“Restricted Stock Unit” means the right to receive cash and/or Shares the value
of which is equal to the Fair Market Value of one Share.



(w)
“Rule 16b-3” means Rule 16b-3 as promulgated by the United States Securities and
Exchange Commission under the Exchange Act.



(x)
“Stock Appreciation Right” means the right to receive a payment based on the
amount by which the Fair Market Value of a Share on the date of exercise exceeds
the grant price, all as determined pursuant to Section 8.



(y)
“Section 16 Participants” means Participants who are subject to the provisions
of Section 16 of the Exchange Act.



(z)
“Share” means a share of Stock.



(aa)
“Stock” means the Class A Common Stock of the Company, $.025 par value per
share.



(bb)
“Subsidiary” means any corporation, limited liability company or other limited
liability entity in an unbroken chain of entities beginning with the Company if
each of the entities (other than the last entities in the chain) owns the stock
or equity interest possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock or other equity interests in one
of the other entities in the chain.



3.
Administration.



(a)
Committee Administration. In addition to the authority specifically granted to
the Committee in this Plan, the Committee has full discretionary authority to
administer this Plan, including but not limited to the authority to
(i) interpret the provisions of this Plan, (ii) prescribe, amend and rescind
rules and regulations relating to this Plan, (iii) correct any defect, supply
any omission, or reconcile any inconsistency in any Award or agreement covering
an Award in the manner and to the extent it deems desirable to carry this Plan
into effect and (iv) make all other determinations necessary or advisable for
the administration of this Plan. All Committee determinations shall be made in
the sole discretion of the Committee and are final and binding on all interested
parties.



(b)
Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of the
authority and responsibility of the Committee; provided, however, that no such
delegation is permitted with respect to Awards made to Section 16 Participants
or with respect to Awards intended to qualify as performance-based compensation
under Code Section 162(m) at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee or
subcommittee of the Board consisting entirely of Directors who are Non-Employee
Directors and Outside Directors. If the Board has made such a delegation, then
all references to the Committee in this Plan include such other committee or one
or more officers to the extent of such delegation.


A-3



--------------------------------------------------------------------------------






(c)
Indemnification. The Company will indemnify and hold harmless each member of the
Board and the Committee, and each officer or member of any other committee to
whom a delegation under Section 3(b) has been made, as to any acts or omissions,
or determination made, with respect to this Plan or any Award to the maximum
extent that the law and the Company's by-laws permit.



4.
Eligibility.



The Committee may designate any of the following as a Participant from time to
time: any officer or other employee of the Company or its Affiliates, an
individual that the Company or an Affiliate has engaged to become an officer or
employee, a consultant who provides services to the Company or its Affiliates,
or a Director, including a Non-Employee Director. The Committee's designation of
a Participant in any year will not require the Committee to designate such
person to receive an Award in any other year. The Committee's granting of a
particular type of Award to a Participant will not require the Committee to
grant any other type of Award to such individual.


5.
Types of Awards.



Subject to the terms of this Plan, the Committee may grant any type of Award to
any Participant it selects, but only employees of the Company or a Subsidiary
may receive grants of incentive stock options within the meaning of Code Section
422. Awards may be granted alone or in addition to, in tandem with, or in
substitution for any other Award (or any other award granted under another plan
of the Company or any Affiliate).


6.
Shares Reserved under this Plan.



(a)
Plan Reserve. Subject to adjustment as provided in Section 17, an aggregate of
5,871,652 Shares are reserved for issuance under this Plan; provided that only
500,000 shares may be issued pursuant to the exercise of incentive stock
options. The Shares reserved for issuance may be either authorized and unissued
Shares or Shares reacquired at any time and now or hereafter held as treasury
stock.



(b)
Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under, or the payment
of other compensation with respect to Shares covered by, the Award (whether due
currently or on a deferred basis), (ii) it is determined during or at the
conclusion of the term of an Award that all or some portion of the Shares with
respect to which the Award was granted will not be issuable, or that other
compensation with respect to Shares covered by the Award will not be payable,
(iii) Shares are forfeited under an Award, or (iv) Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, then such Shares shall be recredited to the
Plan's reserve and may again be used for new Awards under this Plan.
Notwithstanding the foregoing, in no event shall the following Shares be
recredited to the Plan's reserve: (i) Shares purchased by the Company using
proceeds from Option exercises; (ii) Shares tendered or withheld in payment of
the exercise price of an Option; and (iii) Shares tendered or withheld to
satisfy federal, state or local tax withholding obligations.



(c)
Participant Limitations. Subject to adjustment as provided in Section 17, no
Participant may be granted Awards that could result in such Participant:



(i)
receiving Options or Stock Appreciation Rights for more than 750,000 Shares
during any fiscal year of the Company;



(ii)
receiving Awards of Restricted Stock and/or Restricted Stock Units and/or
Deferred Stock Units with an aggregate Fair Market Value of more than
$10,000,000, determined on the basis of the closing sale price of a Share on the
Applicable Exchange as of the trading day immediately preceding the date of
grant or, if there shall be no sale on such date, the next preceding day on
which a sale shall have occurred, during any fiscal year of the Company;



(iii)
receiving, with respect to an Award of Performance Shares and/or an Award of
Performance Units the value of which is based on the Fair Market Value of a
Share, payment of more than $10,000,000 in respect of any fiscal year of the
Company;


A-4



--------------------------------------------------------------------------------






(iv)
receiving, with respect to an Annual Incentive Award in respect of any fiscal
year of the Company, a cash payment of more than $8,000,000;



(v)
receiving, with respect to a Long-Term Incentive Award and/or an Award of
Performance Units the value of which is not based on the Fair Market Value of a
Share, a cash payment of more than $10,000,000 in respect of any given fiscal
year of the Company; or



(vi)
receiving other Stock-based Awards pursuant to Section 12 with an aggregate Fair
Market Value of more than $10,000,000, determined as of the date of grant,
during any fiscal year of the Company.



In all cases, determinations under this Section 6(c) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.


7.
Options.



Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each Option, including but not limited to: (a) whether the Option
is an “incentive stock option” which meets the requirements of Code Section 422,
or a “nonqualified stock option” which does not meet the requirements of Code
Section 422; (b) the grant date, which may not be any day prior to the date that
the Committee approves the grant; (c) the number of Shares subject to the
Option; (d) the exercise price, which may never be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant;
(e) the terms and conditions of exercise, including vesting; and (f) the term,
except that an Option must terminate no later than 10 years after the date of
grant. In all other respects, the terms of any incentive stock option should
comply with the provisions of Code Section 422 except to the extent the
Committee determines otherwise. Except to the extent the Committee determines
otherwise, a Participant may exercise an Option in whole or part after the right
to exercise the Option has accrued, provided that any partial exercise must be
for one hundred (100) Shares or multiples thereof. If an Option that is intended
to be an incentive stock option fails to meet the requirements thereof, the
Option shall automatically be treated as a nonqualified stock option to the
extent of such failure.


8.
Stock Appreciation Rights.



Subject to the terms of this Plan, the Committee may grant to Participants Stock
Appreciation Rights, either alone or in addition to or in conjunction with other
Awards. Subject to the terms of this Plan and any applicable Award agreement, a
Stock Appreciation Right shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (a) the Fair Market Value of one Share on
the date of exercise over (b) the grant price of the Stock Appreciation Right as
specified by the Committee, which shall be not less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation Right. Subject
to the foregoing and other terms of this Plan, the Committee will determine all
terms and conditions of each Stock Appreciation Right, including but not limited
to, the grant price, term (except no Stock Appreciation Right shall be
exercisable for more than 10 years from the date of grant unless granted to a
Participant outside of the United States), methods of exercise, methods of
settlement (including whether the Participant will be paid in cash, Shares,
other securities, other Awards, or other property, or any combination thereof),
and any conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.


9.
Performance and Stock Awards.



Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each award of Shares, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Shares or Performance Units, including but not
limited to: (a) the number of Shares and/or units to which such Award relates;
(b) whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Committee specifies; (c) the length of the
vesting, performance and/or deferral period, if any, and, if different, the date
on which payment of the benefit provided under the Award will be made; (d) with
respect to Performance Units, whether to measure the value of each unit in
relation to a designated dollar value or the Fair Market Value of one or more
Shares; and (e) with respect to Performance Shares, Performance Units,
Restricted Stock Units, and Deferred Stock Units, whether to settle such Awards
in cash, in Shares (including Restricted Stock), or in a combination of cash and
Shares.

A-5



--------------------------------------------------------------------------------






10.
Annual Incentive Awards.



Subject to the terms of this Plan, the Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement or partial achievement
of one or more Performance Goals during the period the Committee specifies,
although the Committee may specify that all or a portion of the Performance
Goals subject to an Award are deemed achieved upon a Participant's death,
disability (as defined by the Committee) or a change in control of the Company
(as defined by the Committee) or, in the case of Awards that at the date of
grant the Committee determines will not be considered performance-based
compensation under Code Section 162(m), retirement (as defined by the Committee)
or such other circumstances as the Committee may specify; (b) the performance
period must relate to a period of at least one fiscal year of the Company except
that, if the Award is made at the time of commencement of employment with the
Company or on the occasion of a promotion, then the Award may relate to a period
shorter than one fiscal year; and (c) payment will be in cash except to the
extent that the Committee determines that payment will be in Shares or
Restricted Stock, either on a mandatory basis or at the election of the
Participant, having a Fair Market Value at the time of the payment equal to the
amount payable with respect to the Annual Incentive Award; provided, that any
such determination by the Committee or election by the Participant under this
clause (c) must be made prior to the calendar year in which the period for
achievement of the Performance Goals begins.


11.
Long-Term Incentive Awards.



Subject to the terms of this Plan, the Committee will determine all terms and
conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Long-Term Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant's
death, disability (as defined by the Committee), retirement (as defined by the
Committee) or a change in control of the Company (as defined by the Committee)
or, in the case of Awards that at the date of grant the Committee determines
will not be considered performance-based compensation under Code Section 162(m),
retirement (as defined by the Committee) or such other circumstances as the
Committee may specify; (b) the performance period must relate to a period of
more than one fiscal year of the Company except that, if the Award is made at
the time of commencement of employment with the Company or on the occasion of a
promotion, then the Award may relate to a shorter period; and (c) payment will
be in cash except to the extent that the Committee determines that payment will
be in Shares or Restricted Stock, either on a mandatory basis or at the election
of the Participant, having a Fair Market Value at the time of the payment equal
to the amount payable with respect to the Long-Term Incentive Award; provided,
that any such determination by the Committee or election by the Participant
under this clause (c) must be made prior to the calendar year in which the
period for achievement of the Performance Goals begins.


12.
Other Stock-Based Awards.



Subject to the terms of this Plan, the Committee may grant to Participants other
types of Awards, which may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, Shares, either alone or in addition
to or in conjunction with other Awards, and payable in Stock or cash. Without
limitation, such Award may include the issuance of shares of unrestricted Stock,
which may be awarded in payment of director fees, in lieu of cash compensation,
in exchange for cancellation of a compensation right, as a bonus, or upon the
attainment of Performance Goals or otherwise, or rights to acquire Stock from
the Company. The Committee shall determine all terms and conditions of the
Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights shall be priced at no less than 100% of Fair Market Value on the
grant date of the Award.

A-6



--------------------------------------------------------------------------------






13.
Amendment of Minimum Vesting and Performance Periods.



Notwithstanding any provision of this Plan that requires a minimum vesting
and/or performance period for an Award, the Committee, at the time an Award is
granted or any later date, may subject an Award to a shorter vesting and/or
performance period to take into account a Participant's hire or promotion, or
may accelerate the vesting or deem an Award to be earned, in whole or in part,
in the event of a Participant's death, disability (as defined by the Committee),
retirement (as defined by the Committee) or a change in control of the Company
(as defined by the Committee).


14.
Transferability.



Awards are not transferable other than by will or the laws of descent and
distribution, unless and to the extent the Committee allows a Participant to:
(a) designate in writing a beneficiary to exercise the Award or receive payment
under the Award after the Participant's death; (b) transfer an Award to the
former spouse of the Participant as required by a domestic relations order
incident to a divorce; or (c) transfer an Award; provided, however, that with
respect to clause (c) above, the Participant may not receive consideration for
such a transfer of an Award.


15.
Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.



(a)
Term of Plan. Unless the Board earlier terminates this Plan pursuant to Section
15(b), this Plan will terminate on the earlier of (i) the date that is 10 years
from the Effective Date and (ii) the date when all Shares reserved for issuance
have been issued.



(b)
Termination and Amendment. The Board or the Committee may amend, alter, suspend,
discontinue or terminate this Plan at any time, subject to the following
limitations:



(i)
the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law or (C) any other applicable law;



(ii)
shareholders must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) Section 16 of the Exchange Act,
(B) the Code, (C) the listing requirements of any principal securities exchange
or market on which the Shares are then traded or (D) any other applicable law;
and



(iii)
shareholders must approve any of the following Plan amendments: (A) an amendment
to materially increase any number of Shares specified in Section 6(a) or 6(c)
(except as permitted by Section 17); or (B) an amendment to the provisions of
Section 15(e).



(c)
Amendment, Modification or Cancellation of Awards. Except as provided in Section
15(e) and subject to the requirements of this Plan, the Committee may modify or
amend any Award, or waive any restrictions or conditions applicable to any Award
or the exercise of the Award, or amend, modify or cancel any terms and
conditions applicable to any Award, in each case by mutual agreement between the
Committee and the Participant or any other person(s) as may then have an
interest in the Award, so long as any such action does not increase the number
of Shares issuable under this Plan (except as permitted by Section 17), but the
Committee need not obtain Participant (or other interested party) consent for
any such action that is permitted by the provisions of Section 17(a) or for any
such action: (i) to the extent the action is deemed necessary by the Committee
to comply with any applicable law or the listing requirements of any principal
securities exchange or market on which the Shares are then traded; (ii) to the
extent the action is deemed necessary by the Committee to preserve favorable
accounting or tax treatment of any Award for the Company; or (iii) to the extent
the Committee determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant or any other person(s) as may then have an interest in the
Award.



(d)
Survival of Authority and Awards. Notwithstanding the foregoing, the authority
of the Board and the Committee under this Section 15 will extend beyond the date
of this Plan's termination. In addition, termination of this Plan will not
affect the rights of Participants with respect to Awards previously granted to
them, and all unexpired Awards will continue in force and effect after
termination of this Plan except as they may lapse or be terminated by their own
terms and conditions.


A-7



--------------------------------------------------------------------------------






(e)
Repricing Prohibited. Notwithstanding anything in this Plan to the contrary, and
except for the adjustments provided in Section 17, neither the Committee nor any
other person may decrease the exercise price for any outstanding Option or Stock
Appreciation Right after the date of grant, cancel an outstanding Option or
Stock Appreciation Right in exchange for cash (other than cash equal to the
excess of the Fair Market Value of the Shares subject to such Option or Stock
Appreciation Right at the time of cancellation over the exercise or grant price
for such Shares), or allow a Participant to surrender an outstanding Option or
Stock Appreciation Right to the Company as consideration for the grant of a new
Option or Stock Appreciation Right with a lower exercise price.



16.
Taxes.



(a)
Withholding. In the event the Company or an Affiliate of the Company is required
to withhold any federal, state or local taxes or other amounts in respect of any
income recognized by a Participant as a result of the grant, vesting, payment or
settlement of an Award or disposition of any Shares acquired under an Award, the
Company may deduct (or require an Affiliate to deduct) from any payments of any
kind otherwise due the Participant cash, or with the consent of the Committee,
Shares otherwise deliverable or vesting under an Award, to satisfy such tax
obligations. Alternatively, the Company may require such Participant to pay to
the Company, in cash, promptly on demand, or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such taxes and other amounts. If Shares are deliverable
upon exercise or payment of an Award, the Committee may permit a Participant to
satisfy all or a portion of the federal, state and local withholding tax
obligations arising in connection with such Award by electing to (a) have the
Company withhold Shares otherwise issuable under the Award, (b) tender back
Shares received in connection with such Award or (c) deliver other previously
owned Shares, in each case having a Fair Market Value equal to the amount to be
withheld; provided that the amount to be withheld may not exceed the total
minimum federal, state and local tax withholding obligations associated with the
transaction to the extent needed for the Company to avoid an accounting charge.
If an election is provided, the election must be made on or before the date as
of which the amount of tax to be withheld is determined and otherwise as the
Committee requires. In any case, the Company may defer making payment or
delivery under any Award if any such tax may be pending unless and until
indemnified to its satisfaction.



(b)
No Guarantee of Tax Treatment. Notwithstanding any provision of this Plan to the
contrary, the Company does not guarantee to any Participant or any other
person(s) with an interest in an Award that (i) any Award intended to be exempt
from Code Section 409A shall be so exempt, (ii) any Award intended to comply
with Code Section 409A or Code Section 422 shall so comply, or (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate be required to
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.



17.
Adjustment Provisions.



(a)
Adjustment of Shares. If (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged; or
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than any stock
purchase rights that the Company might authorize and issue in the future) or
other property; or (iii) the Company shall effect a cash dividend the amount of
which exceeds 10% of the trading price of the Shares at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Shares in the form of cash, or a repurchase of Shares, that the Board
determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (A) the number and type of Shares subject to this Plan (including the
number and type of Shares described in Sections 6(a) and 6(c)) and which may
after the event be made the subject of Awards under this Plan, including
incentive stock options, (B) the number and type of Shares subject to
outstanding Awards, (C) the grant, purchase, or exercise price with respect to
any Award, and (D) to the extent such discretion does not cause an Award that is
intended to qualify as performance-based compensation under Code Section 162(m)
to lose its status as such, the Performance Goals of an Award. In any such case,
the Committee may also (or in lieu of the foregoing) make provision for a cash


A-8



--------------------------------------------------------------------------------




payment to the holder of an outstanding Award in exchange for the cancellation
of all or a portion of the Award (without the consent of the holder of an Award)
in an amount determined by the Committee effective at such time as the Committee
specifies (which may be the time such transaction or event is effective).
However, in each case, with respect to Awards of incentive stock options, no
such adjustment may be authorized to the extent that such authority would cause
this Plan to violate Code Section 422(b). Further, the number of Shares subject
to any Award payable or denominated in Shares must always be a whole number. In
any event, previously granted Options or Stock Appreciation Rights are subject
to only such adjustments as are necessary to maintain the relative proportionate
interest the Options or Stock Appreciation Rights represented immediately prior
to any such event and to preserve, without exceeding, the value of such Options
or Stock Appreciation Rights. Without limitation, in the event of any such
merger or similar transaction, subdivision or combination of Shares, dividend or
other event described above (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee shall substitute, on an
equitable basis as the Committee determines, for each Share then subject to an
Award, the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction. Notwithstanding the foregoing, if the Company
shall subdivide the Shares or the Company shall declare a dividend payable in
Shares, and if no action is taken by the Board or the Committee, then the
adjustments contemplated by this Section 17(a) that are proportionate shall
nevertheless automatically be made as of the date of such subdivision of the
Shares or dividend in Shares.


(b)
Issuance or Assumption. Notwithstanding any other provision of this Plan, and
without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance in
exchange for cancellation or assumption of awards under this Plan upon such
terms and conditions as it may deem appropriate.



18.
Miscellaneous.



(a)
Other Terms and Conditions. The grant of any Award may also be subject to other
provisions (whether or not applicable to the Award granted to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions for:



(i)
one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);



(ii)
the payment of the purchase price of Options (A) by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, (B) by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price, (C) by surrendering the right to receive Shares otherwise
deliverable to the Participant upon exercise of the Award having a Fair Market
Value at the time of exercise equal to the total exercise price, or (D) by any
combination of (A), (B) and/or (C);



(iii)
giving the Participant the right to receive any cash dividends (whether regular
or otherwise), stock dividends and other distributions (whether paid in cash or
securities), or their equivalents, paid or made with respect to Restricted
Stock, Performance Units (valued in relation to a Share), Restricted Stock
Units, Deferred Stock Units or other Stock-based Awards, provided, however, that
any such dividends or distributions shall either be subject to the same
restrictions on transferability and forfeitability and/or the same deferral
period that apply to the corresponding Awards or be paid within forty-five (45)
days. All dividends or distributions credited to the Participant and made
subject to such restrictions, forfeitability and/or deferral period shall be
paid to the Participant within


A-9



--------------------------------------------------------------------------------




forty-five (45) days following the full vesting or settlement, if later, of the
Award with respect to which such dividends or distributions were made.
Notwithstanding the foregoing, neither dividend payments nor dividend equivalent
payments shall be made with respect to the Shares subject to an Award of Options
or Stock Appreciation Rights, except that dividend equivalent payments may be
made with respect to the 3,571,652 Shares subject to Options granted on November
18, 2011 as provided in the agreements evidencing such Options;


(iv)
restrictions on resale or other disposition of Shares; and



(v)
compliance with federal or state securities laws and stock exchange
requirements.



(b)
Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Committee, for purposes of the Plan and all Awards,
the following rules shall apply:



(i)
a Participant who transfers employment between the Company and its Affiliates,
or between Affiliates, will not be considered to have terminated employment;



(ii)
a Participant who ceases to be a Non-Employee Director because he or she becomes
an employee of the Company or an Affiliate shall not be considered to have
ceased service as a Director with respect to any Award until such Participant's
termination of employment with the Company and its Affiliates;



(iii)
a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant's service as a
director of, or consultant to, the Company and its Affiliates has ceased; and



(iv)
a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate.



Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if a Participant's
termination of employment or service triggers the payment of compensation under
such Award, then the Participant will be deemed to have terminated employment or
service upon the Participant's “separation from service” within the meaning of
Code Section 409A.


(c)
No Fractional Shares. No fractional Shares or other securities may be issued or
delivered pursuant to this Plan, and the Committee may determine whether cash,
other securities or other property will be paid or transferred in lieu of any
fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.



(d)
Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan's
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company's general unsecured creditors.



(e)
Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
Notwithstanding any provision of this Plan or any document pertaining to Awards
granted hereunder to the


A-10



--------------------------------------------------------------------------------




contrary, this Plan shall be so construed, interpreted and administered to meet
the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1).


(f)
Governing Law. This Plan, and all agreements under this Plan, will be construed
in accordance with and governed by the laws of the State of Wisconsin, without
reference to any conflict of law principles.



(g)
Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.



(h)
Construction. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used in the singular or plural, they shall
be construed as though they were used in the plural or singular, as the case may
be, in all cases where they would so apply. Title of sections are for general
information only, and this Plan is not to be construed with reference to such
titles.



(i)
Severability. If any provision of this Plan or any award agreement or any Award
(i) is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person or Award, or (ii) would cause this Plan, any
award agreement or any Award to violate any law the Committee deems applicable,
then such provision should be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this Plan,
award agreement or Award, then such provision should be stricken as to such
jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.




A-11

